Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on  07/10/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 

(b) CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: 

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention


Claims 5,6,10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 5, claim 5 recites the limitation “an excitation electrode” in line 3. It is not clear if this limitation refers to one of the pairs mentioned as “one pair of excitation electrodes” in line 3 of claim 1. 

Regarding claim 6, claim 6 recites the limitation “an excitation electrode” in line 5. It is not clear if this limitation refers to one of the pairs mentioned as “one pair of excitation electrodes” in line 3 of claim 1. Claim 6 is also rejected for depending on claim 5.

Regarding claim 10, claim 10 recites the limitation “a multiphase medium” in line 2. It is not clear if this limitation refers to “a multiphase medium” in lines 1-2 of claim 1.

Regarding claim 11, claim 11 recites the limitation “a multiphase medium” in lines 1-2. It is not clear if this limitation refers to “a multiphase medium” in lines 1-2 of claim 1.

Regarding claim 12, the claim is rejected for depending on claim 11.


 Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 

    A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Pierre Thibault (US 2017 /0336242 Al, hereinafter Thibault) and in view of Schleicher et al. (US  9383330 B2, hereinafter Schleicher). 



Regarding claim1, Thibault teaches,
A device for taking capacitive measurements in a multiphas(detection devices and their applications to measuring devices, in particular measuring displacements, fluid levels, thicknesses notably of fluid film and presence detection. [0001]
, comprising: at least one pair of excitation electrodes(The capacitive detector IA comprises a longitudinal ribbon 2 made of a dielectric material, flexible or rigid, a pair 3 of electrodes comprising a first electrode 4 and a second electrode 5 formed on a face 6 of the dielectric
ribbon 2 and a third electrode 7 formed on the other face 8 of the dielectric ribbon 2. [0027], lines 1-6, Figure 1.)

- an electronic circuit arranged to electrically connect the pair of excitation electrodes to the ground plan (As illustrated in FIG. 4, the capacitive detection device 1 is linked to an electronic measurement circuit 14. The first and second interdigital electrodes 4 and 5 are respectively linked to inputs 15 and 16 of the electronic measurement circuit 14 by electrical wires 15a and 16a, [0039], lines 3-5. The electronic measurement circuit 14 comprises a measurement
device linked to the first and second interdigital electrodes 4 and 5, via the inputs 15 and 16, and capable of delivering on an output 18 an electrical signal relating to the measurement of the mutual capacitance between the first and second interdigital electrodes 4 and 5. It is therefore the value of this
electrical signal which constitutes the useful measured variable, [0040], lines 3-11, Figure 1, 4)
- wherein the device also comprises: - at least one control electrod
(The containments electrode 1B is formed by a plate made of an electrically conductive material, formed for example from a metal sheet of copper or of gold. The containment electrode 1B is situated on the side or opposite the face 6 of the ribbon 2 bearing the pair 3 of interdigital electrodes 4 and 5 and is arranged parallel to and at a distance from the capacitive detector IA, such that there is
a space of constant thickness between the capacitive detector IA and the containment electrode 1B, [0034] The electronic measurement circuit 14 is adapted so that the third electrode 7 and the containment electrode 1B, via the input 17, are at a reference potential [0040] lines 1-3).

Thibault is silent 
- a switching circuit comprising a switch having an open state and a closed state, in which states the switch from/to the ground plane, respectively,- the switching circuit being configured to: apply, to the control electrode, an electrical potential common to the ground plan

Schleicher teaches 
- a switching circuit comprising a switch having an open state and a closed state, in which states the switch electrically disconnects and connects the control electrode from/to the ground plane, respectively,- the switching circuit being configured to: apply, to the control electrode, an electrical potential common to the ground plane, when the switch is in the closed state, and leave the electrical potential of the control electrode floating, when the switch is in the open state; (the measurement scheme of the sensor outlined in FIG. 1 and FIG. 2 is as follows: By a controller or microprocessor (9) intended for control, the rectangular or trapezoidal voltage
signal of the frequency generator (6) is successively switched to the individual transmitter electrodes (3a) via the multiplexer (10). The multiplexer (10) is designed in such a way that only a single transmitter electrode (3a) is charged by the rectangular or trapezoidal voltage, while all other transmitter electrodes are at zero potential. At the respective active transmitter electrode, a capacitive displacement current flows in the virtual intersections (4) of the wire electrodes to the receiver electrodes (3b) at virtual ground. Due to the insulating layer (5) (e.g. insulating varnish or insulating sleeve), a DC current flow to the transmitter electrodes (3a) and the receiver electrodes (3b) is ruled out. After the voltage jump at the excitation electrode (3a) has occurred, the current flow at the receiver electrode (3b), as a capacitive displacement current,
follows the excitation current in the transmitter electrode (3a), Col 4, lines 53-67 and Col 5, lines1-4, Figure 1,2)

Thibault is analogous to the claimed invention because it is pertinent to the claim invention a capacitive detection device with the benefits of measuring
devices, in particular measuring displacements, fluid levels, thicknesses notably of fluid film and presence detection (Thibault, [0001], lines 1-4). Schleicher is considered analogous to the claimed invention because it pertains to an arrangement for measuring the phase distribution of a multiphase substance mixture with gaseous and liquid components in the presence of a highly conductive phase.    with the benefits of determination of the liquid distribution and the fill level in containers, for example, as well as the investigation of gas-liquid multiphase flows, in particular in pipelines, e.g. in petroleum production and processing (Col1, lines 26-30).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Thibault capacitive detection device to incorporate Schleicher arrangement for measuring the phase distribution of a multiphase substance mixture with the benefits of the benefits of determination of the liquid distribution and the fill level in containers.

Regarding claim 2, the combination of Thibault and Schleicher teaches the device, of claim 1, 
Thibault is silent wherein: the multiphase medium comprises a phase containing species that are electrically conductive at the working frequency; the species possessing a cut-off frequency, below which the species equalize the electrical potential, left floating, in the multiphase medium, over the distance at which is arranged the control electrode of the capacitor; and wherein the working frequency is chosen so as to be lower than or equal to the cut-off frequency.

Schleicher teaches wherein: the multiphase medium comprises a phase containing species that are electrically conductive at the working frequency (the task of the present invention is to specify an arrangement for the rapid measurement of the phase or component distribution in a flow cross section for substance mixtures with both non-conductive components, e.g. oil or gas, and/or conductive components, as well as highly conductive components, e.g. salt water, Col2, lines 43-48). 
 ; the species possessing a cut-off frequency, below which the species equalize the electrical potential, left floating, in the multiphase medium, over the distance at which is arranged the control electrode of the capacitor; and wherein the working frequency is chosen so as to be lower than or equal to the cut-off frequency. (The measurement of the phase distribution is conducted via the properties that distinguish the different phases, Col 2, lines 54-55). (each medium has a specific frequency for an optimum dielectric constant value. The properties of dielectric are measured using different frequencies of the electric field applied between the electrode. It is known in the art that the frequency is adjusted based on the medium to be measured.)
Thibault is analogous to the claimed invention because it is pertinent to the claim invention a capacitive detection device with the benefits of measuring
devices, in particular measuring displacements, fluid levels, thicknesses notably of fluid film and presence detection (Thibault, [0001], lines 1-4). Schleicher is considered analogous to the claimed invention because it pertains to an arrangement for measuring the phase distribution of a multiphase substance mixture with gaseous and liquid components in the presence of a highly conductive phase.    with the benefits of determination of the liquid distribution and the fill level in containers, for example, as well as the investigation of gas-liquid multiphase flows, in particular in pipelines, e.g. in petroleum production and processing (Col1, lines 26-30).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Thibault capacitive detection device to incorporate Schleicher arrangement for measuring the phase distribution of a multiphase substance mixture with the benefits of the benefits of determination of the liquid distribution and the fill level in containers.


Regarding claim 3, the combination of Thibault and Schleicher teaches the device, of claim 2, Thibault further teaches wherein: the capacitor has a characteristic distance, denoted d; and wherein the distance (l) at which is arranged the control electrode (l) of the capacitor, which distance is denoted 1, is chosen so that:
                
                    0
                    <
                    l
                    <
                    100
                    ×
                    d
                    
                        
                            
                                
                                    f
                                
                                
                                    c
                                
                            
                        
                        
                            f
                        
                    
                     
                    a
                    n
                    d
                     
                
            
                
                    p
                    r
                    e
                    f
                    e
                    r
                    a
                    b
                    l
                    y
                     
                    s
                    o
                     
                    t
                    h
                    a
                    t
                     
                    0
                    <
                    l
                    <
                    10
                    ×
                    d
                    
                        
                            
                                
                                    f
                                
                                
                                    c
                                
                            
                        
                        
                            f
                        
                    
                     
                
            
where: l is the characteristic distance of the capacitor, d is the distance at which is arranged the control electrode of the capacitor,                          
                            
                                
                                    f
                                
                                
                                    c
                                
                            
                             
                        
                    is the cut-off frequency, and f is the working frequency. (The thickness (e) of the dielectric ribbon can be less than or equal to said determined period (λ.) divided by four times PI (i.e.                        
                            
                                
                                    λ
                                
                                
                                    4
                                    π
                                
                            
                            ≤
                            e
                        
                    ). [0011]. The distance between the containment electrode and the capacitive detector can lie between a twentieth of and twenty times said determined period (λ). [ 0013])

Regarding claim 4, the combination of Thibault and Schleicher teaches the device, of claim 1, Thibault further teaches further comprising a set of control electrodes, of the at least one control electrode, the control electrodes of the set being arranged at various distances from the capacitor and being intended to be inserted into the multiphase medium,( the capacitive detector IA and the containment electrode are placed substantially vertically, the branches 9 and 11 of the electrodes 4 and 5 being horizontal, such that a blade L of the liquid extends between them.  Advantageously, the containment electrode lB covers, at a distance, all the surface of the capacitive detector IA. [0044] lines 1-6, Figure 5).

Thibault does not teach the switching circuit comprising one dedicated switch for each of the control electrode.
Schleicher teaches the switching circuit comprising one dedicated switch for each of the control electrode. (the rectangular or trapezoidal voltage
signal of the frequency generator (6) is successively switched to the individual transmitter electrodes (3a) via the multiplexer (10). The multiplexer (10) is designed in such a way that only a single transmitter electrode (3a) is charged by the rectangular or trapezoidal voltage, Col 4, lines 55-60).

Thibault is analogous to the claimed invention because it is pertinent to the claim invention a capacitive detection device with the benefits of measuring
devices, in particular measuring displacements, fluid levels, thicknesses notably of fluid film and presence detection (Thibault, [0001], lines 1-4). Schleicher is considered analogous to the claimed invention because it pertains to an arrangement for measuring the phase distribution of a multiphase substance mixture with gaseous and liquid components in the presence of a highly conductive phase.    with the benefits of determination of the liquid distribution and the fill level in containers, for example, as well as the investigation of gas-liquid multiphase flows, in particular in pipelines, e.g. in petroleum production and processing (Col1, lines 26-30).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Thibault capacitive detection device to incorporate Schleicher arrangement for measuring the phase distribution of a multiphase substance mixture with the benefits of the benefits of determination of the liquid distribution and the fill level in containers.

Regarding claim 5, the combination of Thibault and Schleicher teaches the device, of claim 1, Thibault further teaches wherein: the electronic circuit comprises a virtual ground connected to an excitation electrode, of the pair of excitation electrodes, and wherein the electronic circuit is configured to measure the transcapacitance between the pair of excitation electrodes using a three- or four-wire method. the electrode (the excitation electrode (5) is referenced relative to the third electrode 7 (ground electrode) and the containment electrode 1B (control electrode) that are connected to one another, the measurement device can thus be a so-called three-terminal device, [0041], lines 1-4 Figure 1)

Regarding claim 6, the combination of Thibault and Schleicher teaches the device of claim 5, Thibault further teaches wherein the electronic circuit further comprises an operational amplifier used as an inverter, the operational amplifier comprising: - a non-inverting input, connected to the ground plane; - an inverting input, connected to an excitation electrode, the measurement electronics (FIG.2) consists of a square-wave generator (6), a multiplexer (10) and a controller (9). The individual transmitter electrodes (3a) of the transmitter plane of the sensor are electrically
connected to the outputs of the multiplexer (10). On the receiver side, each of the receiver electrodes (3b) of the receiver plane is connected to a current-voltage converter (7). Analog-to-digital converters (8) are connected to the current voltage converters (7) to record the step response that, synchronized
with the aid of a control unit (9), at a defined time Applications of the Invention
 after the excitation flank has occurred, record the current value of the voltage profile at the current-voltage converter (7), Col 4, lines 40-51, Figure 2

Regarding claim 7, the combination of Thibault and Schleicher teaches the device of claim 1, Thibault further teaches the device further comprising: - a dielectric layer, comprising a first surface and an opposite second surface, the pair of excitation electrodes extending to the first surface of the dielectric layer and a counter-electrode, extending to the second surface of the dielectric layer and forming the ground plane. The capacitive detector IA comprises a longitudinal ribbon 2 made of a dielectric material, flexible or rigid, a pair 3 of electrodes comprising a first electrode 4 and a second electrode 5 formed on a face 6 of the dielectric ribbon 2 and a third electrode 7 formed on the other face 8 of the dielectric ribbon 2, [0027], Figure 1)

Regarding claim 8, the combination of Thibault and Schleicher teaches the device of claim 1, Thibault further teaches wherein the pair of excitation electrodes is covered with a dielectric film. the dielectric ribbon 2 can be made of a plastic material such as a polyimide like Kapton, or such as a polytetrafluoroethylene (Teflon) and the electrodes 4, 5 and 7 can be formed by layers of a metallic material such as
copper or gold. The opposite faces of the capacitive detector IA can be covered with thin protective layers covering the pair 3 of interdigital electrodes 4 and 5 and the electrode 7, these thin protective layers being for example made of a
dielectric material [0033].

Regarding claim 9, the combination of Thibault and Schleicher teaches the device of claim 1, Thibault further teaches wherein the capacitor formed by the at least one pair of excitation electrodes is selected from a parallel-plate capacitor, a capacitor with interdigitated electrodes, and a coaxial-cylinder capacitor. The transverse branches 9 and 11 of the first and second electrodes 4 and 5 are arranged alternately between one another, have equal widths and equal lengths and are
equidistantly spaced apart from one another, the transverse branches 9 extending toward the longitudinal link branch 12 and the parallel transverse branches 11 extending toward the longitudinal link branch 10. Such an arrangement is called an interdigital structure [0030] Figure 1).

Regarding claim 10, Thibault further teaches an installation, comprising: - a vessel containing a multiphase medium; and - the device of claim l, the control electrode being inserted into the multiphase medium. According to an application illustrated in FIG. 5, the capacitive detection device 1 can be implemented to measure the level of a liquid in a tank or in a pipe. [0044] For that, the capacitive detector IA and the containment electrode are placed substantially vertically, the branches 9 and 11 of the electrodes 4 and 5 being horizontal, such that a blade L of the liquid extends between them. Advantageously, the containment electrode lB covers, at a distance, all the surface of the capacitive detector IA, [0045] Figure 5).

Regarding claim 11, the combination of Thibault and Schleicher teaches the device of claim 1, Thibault further teaches a system for taking capacitive measurements in a multiphase medium, comprising: - a floating device, intended to float in the multiphase medium; and - at least one of the device of claim 1, securely fastened to the floating device. (According to an exemplary placement, the containment electrode lB can be suspended in the tank by being held taught. According to a variant, the capacitive detector IA can be suspended in the tank or the pipe by being held
taught. [0051], lines1-5).

Regarding claim 12, the combination of Thibault and Schleicher teaches the device of claim 11, Thibault further teaches wherein: the floating device comprises a separating wall forming a barrier to the multiphase medium, the wall possessing an internal surface, and the device of claim 1 is mounted inside the wall, against the internal surface. (According to another option, the capacitive detector IA can be attached to an internal wall of the tank or of the pipe. According to another option, the capacitive detector IA can be attached to an outer wall of the tank or of the pipe
provided that this wall is not metallic. [0051] 5-9).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Norbert Kordas. (US0055437 l 7 A) invention introduce a conductivity measuring device for measuring the electric conductivity of liquids has a current source device with current electrodes connectable thereto, via which a current
can be fed into the liquid, and a measuring circuit connected to two voltage electrodes. In order to reduce measuring errors on account of polarization
effects, the current source device in accordance with the invention, generates the current having the rectangular waveform, wherein the measuring circuit is implemented as switched capacitor circuit comprising a measuring capacitor
being connectable to and disconnect able from the voltage electrodes via a switch arrangement in time dependency of the path of the current having the rectangular waveform.
Okamoto Satoru (JP2000065775A) The invention provides an electrostatic capacity type moisture detector capable of accurately detecting the moisture of a moisture-containing material such as a particulate material such as various grains, wood or garbage from the outside of a tank or the like. In the moisture detector applying a rectangular wave voltage to the detection electrode , which is arranged through a non-conductive partition wall (tank wall or the like) with respect to a material to be detected (garbage or the like), through a resistor  and outputting a detection signal on the basis of the rising and falling time lag of the rectangular wave voltage in the detection electrode  by an RC circuit through the resistor  and the material to be detected (garbage or the like), a second electrode  to which a rectangular wave voltage having the same phase and frequency as the rectangular wave voltage applied to the detection electrode is applied, is provided and the RC circuit through a dielectric such as water present along the partition wall (tank wall or the like) in a laminar state is cut off by the potential of the second electrode. .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILARA SULTANA whose telephone number is (571)272-3861. The examiner can normally be reached Mon-Fri, 9 AM-5:30 PM.
		Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on (571) 272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DILARA SULTANA/Examiner, Art Unit 2867                                                                                                                                                                                                        
/GIOVANNI ASTACIO-OQUENDO/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        7/16/2022